658 S.E.2d 632 (2008)
In the Matter of Paul Owen FARR.
No. S08Y0682.
Supreme Court of Georgia.
March 10, 2008.
A.M. Christina Petrig, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for appellant.
David S. Lipscomb, Lawrenceville, for Appellee.
Jeffrey S. Ward, Brunswick, other party representation.
PER CURIAM.
This matter is before the Court on the petition of Paul Owen Farr for voluntary indefinite suspension. The State Bar filed a response stating it has no objection.
In his petition Farr states that he is presently suffering a mental incapacity, Bipolar Disorder and anxiety, that impairs his ability to practice law; his professional judgment is *633 significantly impaired and he is unable to concentrate for any meaningful period of time; he is currently receiving treatment; and he ceased practicing law on or about December 8, 2006.
Having reviewed the petition and the response, the Court concludes that acceptance of the petition is appropriate. Therefore, it is hereby ordered that Paul Owen Farr be suspended from the practice of law until further order of this Court. If Farr seeks reinstatement he must submit evidence of his fitness to practice law to the Review Panel, which will make a recommendation to this Court. Additionally, any reinstatement is conditioned on the absence of any pending disciplinary action.
Indefinite suspension.
All the Justices concur.